Exhibit 10.1

 

FIRST AMENDMENT TO
AGREEMENT AND PLAN OF MERGER

 

This First Amendment to Agreement and Plan of Merger (this “First Amendment”) is
entered into as of January 9, 2020 (the “Effective Date”), by and among Aytu
Bioscience Inc., a Delaware corporation (“Aytu”), Innovus Pharmaceuticals, Inc.,
a Nevada corporation (the “Target”), and Aytu Acquisition Sub, Inc., a Delaware
corporation (“Merger Sub”). Capitalized terms used but not defined herein have
the meanings given to such terms in the Agreement (as defined below).

 

WHEREAS, the parties previously entered into that certain Agreement and Plan of
Merger, dated as of September 12, 2019 (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement pursuant to Section 7.07 of
the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth herein and in the Agreement, the parties agree as follows:

 

1. Amendment to Section 2.01(b)(ii)(A). Section 2.01(b)(ii)(A) is hereby amended
and restated in full as follows:

 

(A) The Consideration Value will be reduced by (i) an amount equal to the
aggregate of the following (but only to the extent such aggregate amount exceeds
$1.3 million): (i) the total value of shares of Aytu Common Stock issuable upon
conversion of the Aytu preferred stock issued to holders of the Terminated
Warrants pursuant to Section 2.01(d) below in connection with the Warrant Offer
(valued on the basis set forth in such clause), based on the per share
conversion price set forth in the certificate of designation for the Aytu
preferred stock, plus (ii) the value of all other warrants containing Cash Out
Rights (as defined in Section 2.01(d) below), such value to be determined as the
aggregate amount of cash payments such holders would be entitled to receive in
connection with the Merger pursuant to the terms of their warrants.

 

2. Amendment to Section 2.01(d). The second to last sentence of Section 2.01(d)
is hereby amended and restated in full as follows:

 

The Aytu shares to be issued to them are expected to be valued at the closing
price of Aytu Common Stock on the Nasdaq Capital Market (“Nasdaq”) on the last
trading day prior to the date of the Effective Time.

 

3. Amendment to Section 8.01. Section 8.01 is hereby amended to remove the
defined term: “Black-Scholes Value”.

 

4. Amendment to Exhibit B. Exhibit B to the Agreement is hereby deleted in its
entirety and replaced with the form of Contingent Value Rights Agreement
attached as Exhibit A to this First Amendment.

 

5. Effect of this Amendment. Except as expressly amended hereby, the Agreement
shall continue in full force and effect in accordance with the provisions
thereof.

 

6. Counterparts; Electronic Signatures. This First Amendment may be executed in
one or more counterparts (including by transmission-mail), all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party.

 

(signature page follows)

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Agreement
and Plan of Merger as of the Effective Date.

 



  TARGET       INNOVUS PHARMACEUTICALS, INC.       By:     Name: Bassam Damaj  
Title: President & Chief Executive Officer       AYTU       AYTU BIOSCIENCE INC.
      By:     Name:   Joshua Disbrow   Title: Chief Executive Officer      
MERGER SUB       AYTU ACQUISITION SUB, INC.       By:                       
Name:  Joshua Disbrow   Title: President & Chief Executive Officer



 

[Signature Page to Amendment to Agreement and Plan of Merger]

 



1

 

 

EXHIBIT A

 

FORM OF CONTINGENT VALUE RIGHTS AGREEMENT

 



2

 

 



Annex B

 

Contingent Value Rights Agreement

 



3 

 

 

Annex B

Contingent Value Rights Agreement

 

Exhibit B to Agreement & Plan of Merger

CONTINGENT VALUE RIGHTS AGREEMENT

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of ____, 2020 (this
“Agreement”), is entered into by and among Aytu Bioscience Inc., a Delaware
corporation (the “Company”), Vivian Liu as representative of the Holders (the
“Holders’ Representative”) and Direct Transfer LLC (the “Rights Agent”).

A. The Company, Aytu Acquisition Sub, Inc., a wholly owned subsidiary of the
Company (“Merger Sub”), and Innovus Pharmaceuticals, Inc., a Nevada corporation
(“Innovus”) have entered into an Agreement and Plan of Merger dated as of
September 12, 2019 (the “Merger Agreement”), pursuant to which Merger Sub will
merge with and into Innovus (the “Merger”).

B. In connection with the effectiveness of the Merger, the Company wishes to
create and issue contingent value rights containing the rights described herein
to the record holders of shares of Innovus common stock, par value $0.001 per
share, as of a record date prior to the effectiveness of the Merger.

Accordingly, and in consideration of the premises and the consummation of the
transactions referred to above, it is mutually covenanted and agreed, for the
benefit of the Holders (as hereinafter defined), as follows:

ARTICLE I.
Definitions

1.1 Definitions.

(a) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(i) all accounting terms used herein and not expressly defined herein have the
meanings assigned to such terms in accordance with United States generally
accepted accounting principles, as in effect on the date hereof;

(ii) unless the context otherwise requires, words describing the singular number
include the plural and vice versa, words denoting any gender include all genders
and words denoting natural Persons include corporations, partnerships and other
Persons and vice versa;

(iii) the words “include” and “including” and variations thereof will not be
deemed to be terms of limitation, but rather will be deemed to be followed by
the words “without limitation”;

(iv) the terms “hereof”, “hereunder”, “herein” and words of similar import refer
to this Agreement as a whole and not to any particular Article, Section or
provision of this Agreement; and

(v) the Article and Section headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
substance of this Agreement.

(b) The following terms have the meanings ascribed to them as follows:

“Achievement Certificate” has the meaning set forth in Section 2.4(a).

“Acting Holders” means a majority in interest of the Holders, but excluding any
Holders that serve or have served as an officer of the Company or on the
Company’s Board of Directors.

“Affiliates” means, with respect to any Person, any other Person that directly
or indirectly controls, is controlled by, or is under common control with, such
first Person.

“Board of Directors” means the board of directors of the Company.

“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Rights Agent.

Annex B-1

“Business Day” means each day other than a Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close.

“Change of Control” means (x) (i) any consolidation or merger of the Company
with or into any other corporation or entity or Person or (ii) any other
corporate reorganization, in which the stockholders of the Company immediately
prior to such consolidation, merger or reorganization, own less than 50% of the
voting power of the surviving entity immediately after such consolidation,
merger or reorganization, or (y) any sale of all or substantially all of the
assets of the Company.

“Common Stock” means the common stock, $0.0001 par value, of the Company.

“Consumer Business Unit” means all the product lines and products in development
by Innovus and acquired by the Company as a result of the Merger, together with
all future products lines developed or acquired primarily as a result of the
Merger or primarily developed by Dr. Bassam Damaj.

“CVR Payment Amount” means the amount payable with respect to the relevant
Earnout Achievement, as determined on Exhibit A hereto.

“CVR Payment Date” means the date (if any and if ever) that a CVR Payment Amount
is payable by the Company to the Holders, which date will be established
pursuant to Section 2.4.

“CVR Payment Shares” means shares of Common Stock that may be issued in partial
or complete satisfaction of a CVR Payment Amount. The total number of CVR
Payment Shares that may be issued in connection with CVR Payment Amounts
hereunder shall not be greater than 2,666,667.

“CVR Register” has the meaning set forth in Section 2.3(b).

“CVR Registrar” has the meaning set forth in Section 2.3(b).

“CVR Shortfall” has the meaning set forth in Section 4.5(b).

“CVRs” means the contingent value rights issued by the Company pursuant to this
Agreement.

“De Minimis” has the meaning set forth in Section 6.2.

“Effective Time” means the effective time of the Merger, pursuant to the Merger
Agreement. The Company shall notify the Rights Agent of the Effective Time
promptly after the occurrence thereof.

“Holder” means a Person in whose name a CVR is registered in the CVR Register.

“Holder Buyout Value” has the meaning set forth in Section 6.2.

“Holders’ Representative” means the Holders’ Representative named in the first
paragraph of this Agreement, until a successor Holders’ Representative has
become such pursuant to the applicable provisions of this Agreement, and
thereafter “Holders’ Representative” will mean such successor Holders’
Representative.

“Independent Accountant” means an independent certified public accounting firm
of nationally recognized standing designated either (a) jointly by the Holders’
Representative and the Company, or (b) if the parties hereto fail to make a
designation, jointly by an independent public accounting firm selected by the
Company and an independent public accounting firm selected by the Holders’
Representative.

“Earnout Achievement” means the achievement of one or more of the targets in the
various Milestones, as described in Exhibit A hereto.

“Milestone” means each of the five earnout milestones set forth on Exhibit A.

“Milestone Period” means the calendar year-long measurement periods for each
Milestone set forth on Exhibit A.

“Non-Achievement Certificate” has the meaning set forth in Section 2.4(b).

“Notice of Objection” has the meaning set forth in Section 2.4(c).

Annex B-2

“Objection Period” has the meaning set forth in Section 2.4(c).

“Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer or secretary of the Company, in his
or her capacity as such an officer, and delivered to the Rights Agent.

“Permitted Transfer” means: (i) the transfer of any or all of the CVRs (upon the
death of the Holder) by will or intestacy; (ii) transfer by instrument to an
inter vivos or testamentary trust in which the CVRs are to be passed to
beneficiaries upon the death of the trustee; (iii) transfers made pursuant to a
court order of a court of competent jurisdiction (such as in connection with
divorce, bankruptcy or liquidation); (iv) if the Holder is a partnership or
limited liability company, a pro-rata distribution by the transferring
partnership or limited liability company to its partners or members, as
applicable; (v) a transfer made by operation of law (including a consolidation
or merger) or in connection with the dissolution, liquidation or termination of
any corporation, limited liability company, partnership or other entity; (vi) a
transfer from a participant’s account in a tax-qualified employee benefit plan
to the participant or to such participant’s account in a different tax-qualified
employee benefit plan or to a tax-qualified individual retirement account for
the benefit of such participant; (vii) a transfer from a participant in a
tax-qualified employee benefit plan, who received the CVRs from such
participant’s account in such tax-qualified employee benefit plan, to such
participant’s account in a different tax-qualified employee benefit plan or to a
tax-qualified individual retirement account for the benefit of such participant;
(viii) if a Holder is holding on behalf of a beneficial owner, a transfer to
such beneficial owner or (ix) the transfer of any or all of the CVRs to the
Company or an Affiliate of the Company in a privately negotiated transaction or
a tender offer.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

“Pro Rata Share” means each Holder’s pro rata share of a CVR Payment Amount
based on the number of CVRs held by such Holder as of the date of the
Achievement Certificate (or the date of final determination pursuant to Section
2.4(c), as applicable) as reflected on the CVR Register in proportion to all
CVRs issued at any time (regardless of whether or not some CVRs are no longer
outstanding due to having been acquired by the Company or for any other reason).

“Revenue Target Achievement” means the achievement of the revenue target
associated with a particular Milestone.

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent has become such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” will mean
such successor Rights Agent.

“Rights Agent Fee” means the agreed-upon fee of the Rights Agent to act in such
capacity pursuant to the terms of this Agreement.

“Share Determination Date” has the meaning set forth in Section 2.4(d).

“Subsidiary” means any corporation or other entity in which the Company owns at
least a majority of the stock or other equity interests.

“Surviving Person” has the meaning set forth in Section 6.1(a)(i).

ARTICLE II.
Contingent Value Rights

2.1 Authority; Issuance of CVRs; Appointment of Rights Agent.

(a) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no other corporate proceedings
on the part of the Company are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. No consent, approval, order or

Annex B-3

authorization of, or registration, declaration or filing with, any government
authority is required by or with respect to the Company in connection with the
execution and delivery of this Agreement by the Company or the consummation by
Company of the transactions contemplated hereby.

(b) The CVRs are a form of Merger Consideration described in the Merger
Agreement and will be issued in accordance with the terms and conditions set
forth in the Merger Agreement and this Agreement.

(c) The Company hereby appoints the Rights Agent to act as rights agent for the
Company in accordance with the instructions hereinafter set forth in this
Agreement, and the Rights Agent hereby accepts such appointment.

2.2 Nontransferable.

The CVRs may not be sold, assigned, transferred, pledged, encumbered or in any
other manner transferred or disposed of, in whole or in part, other than through
a Permitted Transfer.

2.3 No Certificate; Registration; Registration of Transfer; Change of Address.

(a) The CVRs will be issued in book-entry form only and will not be evidenced by
a certificate or other instrument.

(b) The Rights Agent will keep a register (the “CVR Register”) for the
registration of CVRs. The Rights Agent is hereby initially appointed CVR
Registrar (the “CVR Registrar”) for the purpose of registering CVRs and
Permitted Transfers of CVRs as herein provided. Upon any change in the identity
of the Rights Agent, the successor Rights Agent will automatically also become
the successor CVR Registrar.

(c) Subject to the restrictions on transferability set forth in Section 2.2,
every request made to effect a Permitted Transfer of a CVR must be in writing
and accompanied by a written instrument or instruments of transfer and any other
requested documentation in a form reasonably satisfactory to the Company and the
CVR Registrar, duly executed by the registered Holder or Holders thereof or by
the duly appointed legal representative thereof or by a duly authorized
attorney, including the evidence of authority of the party presenting the CVR
for transfer which authority may include, if applicable, a signature guarantee
from an eligible guarantor institution participating in a signature guarantee
program approved by the Securities Transfer Association. A request for a
transfer of a CVR must be accompanied by such documentation establishing that
the transfer is a Permitted Transfer as may be reasonably requested by the
Company and/or the CVR Registrar, if appropriate. Upon receipt of such written
request and materials, the CVR Registrar will, subject to its reasonable
determination that the transfer instrument is in proper form and the transfer
otherwise complies with the other terms and conditions herein, register the
transfer of the CVRs in the CVR Register. All duly transferred CVRs registered
in the CVR Register will be the valid obligations of the Company, evidencing the
same right and will entitle the transferee to the same benefits and rights under
this Agreement, as those previously held by the transferor. No transfer of a CVR
will be valid until registered in the CVR Register, and any transfer not duly
registered in the CVR Register will be void and invalid. All costs and expenses
related to any transfer or assignment of the CVRs (including the cost of any
transfer tax) will be the responsibility of the transferor.

(d) A Holder (or an authorized representative thereof) may make a request to the
CVR Registrar to change such Holder’s address of record in the CVR Register.
Upon receipt of such request, the CVR Registrar will promptly record the change
of address in the CVR Register.

2.4 Payment Procedures.

(a) No later than February 28 of the year following the Milestone Period
relating to a particular Earnout Achievement, the Company will deliver to the
Holders’ Representative and the Rights Agent a certificate (the “Achievement
Certificate”), certifying that the Holders are entitled to receive a CVR Payment
Amount (and setting forth the calculation of such CVR Payment Amount). A
Milestone Period can be used to measure the attainment of more than one Revenue
Target Achievement in the following circumstances: if the Consumer Business Unit
records any of the annual revenue targets in a Milestone Period that is earlier
than the identified Milestone Period for such target, then the Company shall
calculate and deliver the applicable CVR Payment Amount also at that earlier
time. For example, if the Consumer Business Unit achieves $40 million in
revenues in calendar year 2020, then, no later than February 28, 2021, the
Company will deliver to the Holders’ Representative and the Rights Agent an
Achievement Certificate certifying that the Holders are entitled to receive the
CVR Payment Amounts associated

Annex B-4

with the Revenue Target Achievement for both Milestone 2 and Milestone 3. For
the avoidance of doubt, a CVR Payment Amount may be earned only once following
the initial Earnout Achievement of each revenue target and no amounts shall be
due or payable for subsequent or repeated achievement of the same revenue
target.

(b) If no Earnout Achievement has occurred during a particular Milestone Period,
then, as soon as reasonably practicable after the end of such Milestone Period,
but in no event later than February 28 of the year following such Milestone
Period, the Company will deliver to the Holders’ Representative and the Rights
Agent a certificate (the “Non-Achievement Certificate”), stating that no Earnout
Achievement occurred.

(c) During the period from February 28 to May 31 of each year following a
particular Milestone Period (the “Objection Period”), the Holders’
Representative may send a notice (the “Notice of Objection”) to the Rights Agent
detailing either their objection to the proposed calculation of the CVR Payment
Amount for the prior Milestone Period set forth in the Achievement Certificate
or their objection to the Non-Achievement Certificate, in either case by
providing a basis for their objection. Following the receipt of a Notice of
Objection, the Company shall permit, and shall cause its Affiliates to permit,
the Holders’ Representative, and, if requested by the Holders’ Representative,
the Independent Accountant, to have access to the records of the Company or its
Affiliates as may be reasonably necessary to investigate the basis for the
Notice of Objection. Any dispute arising from a Notice of Objection will be
resolved in accordance with the procedure set forth in Section 9.10, which
decision will be binding on the parties hereto and every Holder. If a Notice of
Objection has not been delivered to the Company within the Objection Period for
a particular Milestone Period, then the Holders’ Representative will have no
right to receive the disputed CVR Payment Amount, and the Company and the Rights
Agent will have no further obligations with respect to such CVR Payment Amount.

(d) If the Company delivers an Achievement Certificate to the Rights Agent, no
later than March 20 of the year following the Milestone Period during which an
Earnout Achievement was met (the “Share Determination Date”), the Company will
make appropriate arrangements to deposit with the Rights Agent shares of Common
Stock representing any CVR Payment Shares it has determined to issue in
satisfaction of all or a part of the applicable CVR Payment Amount; provided
however, rather than depositing CVR Payment Shares, the Company may at its sole
election deposit with the Rights Agent a cash amount (the “Cash Replacement
Amount”) reflecting all or a part of the applicable CVR Payment Amount. In no
case shall the sum of (i) the fair value of CVR Payment Shares to be issued and
(ii) the Cash Replacement Amount be less than the applicable CVR Payment Amount.
No later than ten (10) calendar days after the applicable Share Determination
Date, the Rights Agent will then distribute to each Holder the portion of the
CVR Payment Amount that is equal to such Holder’s Pro Rata Share by (i)
depositing the applicable number of CVR Payment Shares in the account of such
Holder pursuant to procedures communicated by the Rights Agent and (ii) with
respect to any Cash Replacement Amount, distributing the applicable amount to
each Holder either by check mailed to the address of each such respective Holder
as reflected in the CVR Register, or, with respect to any Holder who has
provided the Rights Agent with wire transfer instructions meeting the Rights
Agent’s requirements, by wire transfer of immediately available funds to such
account. Notwithstanding the above, to the extent a Holder’s Pro Rata Share
would result in such Holder receiving a fractional share of Common Stock, such
Holder shall instead receive a full additional share if the fractional share is
.5 or greater and shall forfeit such fractional share if the fractional share is
less than .5.

(e) If a CVR Payment Amount is determined to be payable following a Notice of
Objection pursuant to Section 2.4(c) above (whether by agreement of the parties
or the decision of an arbitrator under Section 9.10), then within ten (10)
Business Days of such determination, the Company will make appropriate
arrangements to deposit with the Rights Agent shares of Common Stock
representing any CVR Payment Shares it has determined to issue in satisfaction
of all or part of the applicable CVR Payment Amount; provided however, rather
than depositing CVR Payment Shares, the Company may at its sole election deposit
with the Rights Agent a Cash Replacement Amount reflecting all or a part of the
applicable CVR Payment Amount. In no case shall the sum of (i) the fair value of
CVR Payment Shares to be issued and (ii) the Cash Replacement Amount be less
than the applicable CVR Payment Amount. No later than ten (10) Business Days
later, the Rights Agent will then distribute to each Holder the portion of the
CVR Payment Amount that is equal to such Holder’s Pro Rata Share by (i)
depositing the applicable number of CVR Payment Shares in the account of such
Holder pursuant to procedures communicated by the Rights Agent and (ii) with
respect to any Cash Replacement Amount, distributing the applicable amount to
each Holder either by check mailed to the address of each such respective Holder
as reflected in the CVR Register, or, with respect to any Holder who has
provided the Rights Agent with wire transfer instructions meeting the Rights
Agent’s requirements, by wire transfer of immediately available funds to such
account. Notwithstanding the above, to the extent a Holder’s

Annex B-5

Pro Rata Share would result in such Holder receiving a fractional share of
Common Stock, such Holder shall instead receive a full additional share if the
fractional share is .5 or greater and shall forfeit such fractional share if the
fractional share is less than .5.

(f) The Company will be entitled to deduct and withhold, or cause to be deducted
or withheld, from each CVR Payment Amount otherwise payable pursuant to this
Agreement, CVR Payment Shares or Cash Replacement Amounts, as applicable, in
such amount as the Company or the applicable Affiliate of the Company is
required to deduct and withhold with respect to the making of such payment under
the Internal Revenue Code, or any provision of state, local or foreign tax law.
To the extent that amounts are so withheld are paid over to or deposited with
the relevant governmental entity, such withheld amounts will be treated for all
purposes of this Agreement as having been paid to the Holder in respect of which
such deduction and withholding was made.

(g) The Company will promptly furnish to the Rights Agent all information and
documentation in connection with this Agreement and the CVRs that the Rights
Agent may reasonably request in order to perform under this Agreement.

2.5 No Voting, Dividends or Interest; No Equity or Ownership Interest in the
Company.

(a) Except for those associated with actual CVR Payment Shares, if and when
issued, the CVRs will not have any voting or dividend rights, and interest will
not accrue on any amounts payable on the CVRs to any Holder.

(b) Except for those associated with the actual CVR Payment Shares, if and when
issued, the CVRs will not represent any equity or ownership interest in the
Company.

(c) Each Holder acknowledges and agrees to the appointment and authority of the
Holders’ Representative to act as the exclusive representative, agent and
attorney-in-fact of such Holder and all Holders as set forth in this Agreement.
Each Holder agrees that such Holder will not challenge or contest any action,
inaction, determination or decision of the Holders’ Representative or the
authority or power of the Holders’ Representative and will not threaten, bring,
commence, institute, maintain, prosecute or voluntarily aid any action, which
challenges the validity of or seeks to enjoin the operation of any provision of
this Agreement, including, without limitation, the provisions related to the
authority of the Holders’ Representative to act on behalf of such Holder and all
Holders as set forth in this Agreement.

ARTICLE III.
The Rights Agent

3.1 Certain Duties and Responsibilities.

(a) The Rights Agent will not have any liability for any actions taken or not
taken in connection with this Agreement, except to the extent of its willful
misconduct, bad faith or gross negligence. No provision of this Agreement will
require the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers. Notwithstanding anything contained
herein to the contrary, the Rights Agent’s aggregate liability under this
Agreement, or from all services provided or omitted to be provided under this
Agreement, whether in contract, or in tort, or otherwise, is limited to, and
shall not exceed, the amounts paid hereunder by the Company to the Rights Agent
as fees and charges, but not including reimbursable expenses.

(b) All rights of action under this Agreement may be enforced by the Rights
Agent, and any action, suit or proceeding instituted by the Rights Agent will be
brought in its name as Rights Agent, and any recovery of judgment will be for
the ratable benefit of all the Holders, as their respective rights or interests
may appear.

3.2 Certain Rights of Rights Agent.

The Rights Agent undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement, and no implied covenants or
obligations will be read into this Agreement against the Rights Agent. In
addition:

(a) the Rights Agent may rely and will be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order or other paper or document believed
by it to be genuine and to have been signed or presented by the proper party or
parties;

Annex B-6

(b) whenever the Rights Agent will deem it desirable that a matter be proved or
established before taking, suffering or omitting any action hereunder, the
Rights Agent may, in the absence of willful misconduct, bad faith or gross
negligence on its part, rely upon an Officer’s Certificate;

(c) the Rights Agent may engage and consult with counsel of its selection and
the written advice of such counsel or any opinion of counsel will be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance thereon;

(d) The Rights Agent shall act hereunder solely as agent for the Company and it
shall not assume any obligations or relationship of agency or trust with any of
the Holders or the Holders’ Representative;

(e) in the event of arbitration, the Rights Agent may engage and consult with
tax experts, valuation firms and other experts and third parties that it, in its
sole and absolute discretion, deems appropriate or necessary to enable it to
discharge its duties hereunder;

(f) the permissive rights of the Rights Agent to do things enumerated in this
Agreement will not be construed as a duty;

(g) the Rights Agent will not be required to give any note or surety in respect
of the execution of such powers or otherwise in respect of the premises;

(h) the Company agrees to indemnify the Rights Agent for, and hold the Rights
Agent harmless against, any loss, liability, claim, demands, suits or expense
(in each case pertaining to the Rights Agent’s own account only) arising out of
or in connection with the Rights Agent’s duties under this Agreement, including
the costs and expenses of defending the Rights Agent against any claims,
charges, demands, suits or loss, unless such loss has been determined by a court
of competent jurisdiction to be a result of the Rights Agent’s willful
misconduct, bad faith or gross negligence; and

(i) the Company agrees (i) to pay the fees and expenses of the Rights Agent in
connection with this Agreement, and (ii) to reimburse the Rights Agent for all
taxes and governmental charges, reasonable expenses and other charges of any
kind and nature incurred by the Rights Agent in the execution of this Agreement
(other than taxes measured by the Rights Agent’s net income). The Rights Agent
will also be entitled to reimbursement from the Company for all reasonable and
necessary out-of-pocket expenses (including reasonable fees and expenses of the
Rights Agent’s counsel and agent) paid or incurred by it in connection with the
administration by the Rights Agent of its duties hereunder. An invoice for the
Rights Agent Fee will be rendered a reasonable time before, and paid on, the
effective date of the applicable transaction. An invoice for any out-of-pocket
expenses and per item fees realized will be rendered and payable within thirty
(30) calendar days after receipt by the Company. The Company agrees to pay to
Rights Agent any amounts, including fees and expenses, payable in favor of the
Rights Agent in connection with any dispute, resolution or arbitration arising
under or in connection with the Agreement. In no event will any expense incurred
by the Company pursuant to this Section 3.2 be deducted from any CVR Payment
Amount.

3.3 Resignation and Removal; Appointment of Successor.

(a) The Rights Agent may resign at any time by giving written notice thereof to
the Company specifying a date when such resignation will take effect, which
notice will be sent at least thirty (30) days before the date so specified.

(b) If the Rights Agent will resign, be removed or become incapable of acting,
the Company, by way of a Board Resolution, will promptly appoint a qualified
successor Rights Agent who, unless otherwise consented to in writing by the
Holders’ Representative, shall be a stock transfer agent of national reputation
or the corporate trust department of a commercial bank. The successor Rights
Agent so appointed will, forthwith upon its acceptance of such appointment in
accordance with this Section 3.3(b), become the successor Rights Agent.

(c) The Company will give notice of each resignation and each removal of a
Rights Agent and each appointment of a successor Rights Agent by mailing written
notice of such event by first-class mail, postage prepaid, to the Holders as
their names and addresses appear in the CVR Register. Each notice will include
the name and address of the successor Rights Agent. If the Company fails to send
such notice within five (5) Business Days after acceptance of appointment by a
successor Rights Agent, upon Company’s request the successor Rights Agent will
cause such notice to be mailed at the expense of the Company. In no event will
any expense incurred by the Company pursuant to this Section 3.3 be deducted
from any CVR Payment Amount.

Annex B-7

3.4 Acceptance of Appointment by Successor.

Every successor Rights Agent appointed hereunder will execute, acknowledge and
deliver to the Company and to the retiring Rights Agent an instrument accepting
such appointment and a counterpart of this Agreement, and thereupon such
successor Rights Agent, without any further act, deed or conveyance, will become
vested with all the rights, powers, trusts and duties of the retiring Rights
Agent; provided, however, that upon the request of the Company or the successor
Rights Agent, such retiring Rights Agent will cooperate in the transfer of all
relevant data, including the CVR Register, to the successor Rights Agent.

ARTICLE IV.
Covenants

4.1 List of Holders.

The Company will furnish or cause to be furnished to the Rights Agent in such
form as the Company receives from its transfer agent (or other agent performing
similar services for the Company), the names, addresses and shareholdings of
registered holders of Common Stock as of the Effective Time. The Rights Agent
will share with the Company, upon the Company’s request, a copy of the CVR
Register and other information relating to the Holders, including any
correspondence, unless the Rights Agent is restricted by law from sharing any
such information, in which case the portion protected by law (and only such
portion) will be redacted or otherwise subtracted from the materials provided to
the Company.

4.2 Payment of CVR Payment Amount.

The Company will duly and promptly issue to Rights Agent the CVR Payment Amount,
when and if payable, in shares of Common Stock to be distributed to the Holders
in the manner provided for in Section 2.4 and in accordance with the terms of
this Agreement.

4.3 Operating Covenants & Keepwell

(a) Until the earlier of the termination of this Agreement or December 31, 2024,
the Company will account for the results of the Consumer Business Unit pursuant
to segment level reporting (whether or not it is in fact reported as a segment
of the Company). Such reporting will be done in accordance with GAAP, except
that appropriate adjustments for allocations of overhead consisting of those
incremental costs incurred by the Company as a result of the Merger and other
costs that are intended to fairly reflect the historical costs of the Consumer
Business Unit, including any adjustments that may occur in accordance with
Section 4.5, shall be applied.

(b) Until the earlier of the termination of this Agreement or December 31, 2024,
the Company will provide (on the whole) reasonably sufficient commercial support
to the Consumer Business Unit to allow it to meet the Revenue Target Achievement
for each Milestone Period; provided however, that in any event the Company will
not be required to provide more commercial support (on the whole) in any
particular Milestone Period and on a proportionate basis relative to the Revenue
Target Achievement for that period, than the amount of commercial support (on
the whole) provided to such business by Innovus in 2018 relative to the revenue
achieved in 2018.

(c) Until the earlier of the termination of this Agreement or December 31, 2024,
the Company will also maintain product registrations, licenses and approvals and
respond to queries and challenges and perform marketing activities of core
products in a manner consistent with Innovus management of the Consumer Business
Unit throughout 2018. After December 31, 2024, Company management will manage
such matters in the Consumer Business Unit as they would in the ordinary course
of business depending on prospects and expected performance of the Consumer
Business Unit and its various product lines. In no event will the Company or its
management team operate in bad faith with an intention to undermine the ability
of the Consumer Business Unit from achieving the applicable Milestones.

4.4 Books and Records; Holders’ Representative Operating Covenant Review.

The Company shall, and shall cause its Affiliates to, keep true, complete and
accurate records in sufficient detail to enable the Holders and their
consultants or professional advisors to confirm the applicable CVR Payment
Amount payable to each Holder hereunder in accordance with the terms specified
in this Agreement. In connection with the Company’s obligations pursuant to
Section 4.3, the Holders’ Representative shall have the right to

Annex B-8

reasonably inspect and review the Company’s compliance with such obligations
and, if the Holders’ Representative objects to the Company’s compliance related
to Section 4.3, then the Company and the Holders’ Representative shall
reasonably negotiate to resolve such dispute; provided, that if such dispute
cannot be resolved despite the parties’ best commercially reasonable efforts to
resolve such dispute within 15 business days, then the dispute shall be resolved
via arbitration pursuant to Section 9.10 hereof.

4.5 Audits.

(a) In addition to the right of the Holders’ Representative to inspect the
records of the Company in connection with a Notice of Objection as set forth in
Section 2.4(c), upon the written request of the Holders’ Representative provided
to the Company not less than forty-five (45) days in advance (such request not
to be made more than once in any twelve (12) month period), the Company shall
permit, and shall cause its Affiliates to permit, the Independent Accountant to
have access during normal business hours to such of the records of the Company
or its Affiliates as may be reasonably necessary to determine the accuracy of
the results of the Consumer Business Unit reported by the Company, particularly
as it pertains to the achievement or non-achievement, as the case may be, of any
Milestones and the payment of any applicable CVR Payment Amounts. The Company
shall, and shall cause to its Affiliates to, furnish to the Independent
Accountant such access, work papers and other documents and information
reasonably necessary for the Independent Accountant to calculate and verify the
results of the Consumer Business Unit; provided that the Company may, and may
cause its Affiliates to, redact documents and information not relevant for such
calculation pursuant to this Section 4.5. The Independent Accountant shall
disclose to the Company and the Holders’ Representative any matters directly
related to its findings to the extent reasonably necessary to verify the results
of the Consumer Business Unit.

(b) If the Independent Accountant concludes that a Milestone was achieved for
which a Non-Achievement Certificate was previously delivered to the Holders’
Representative and the Rights Agent for which a CVR Payment Amount was properly
due but not paid to the Rights Agent, or that any CVR Payment Amount made was in
an amount less than the amount due, the Company shall pay the CVR Payment Amount
or underpayment thereof to the Rights Agent for further distribution to the
Holders plus interest on such amount at the “prime rate” as published in The
Wall Street Journal or similar reputable data source from time to time,
calculated from when the full CVR Payment Amount should have been paid to the
date of actual payment (such amount including interest being the “CVR
Shortfall”). The CVR Shortfall shall be paid within ten (10) Business Days after
the date the Independent Accountant delivers to Company and the Holders’
Representative the Independent Accountant’s written report. The decision of the
Independent Accountant shall be final, conclusive and binding on Company and the
Holders, shall be non-appealable and shall not be subject to further review. The
fees charged by the Independent Accountant shall be paid by the Company.

(c) Each Person seeking to receive information from the Company in connection
with a review pursuant to this Section 4.5 shall enter into, and shall cause its
accounting firm to enter into, a reasonable and mutually satisfactory
confidentiality agreement with the Company or any controlled Affiliate
obligating such party to retain all such information disclosed to such party in
confidence pursuant to such confidentiality agreement.

ARTICLE V.
Amendments

5.1 Amendments Without Consent of Holders.

(a) Without the consent of any Holders or the Holders’ Representative, the
Company, when authorized by a Board Resolution, at any time and from time to
time, may enter into one or more amendments hereto, to evidence the succession
of another Person to the Company and the assumption by any such successor of the
covenants of the Company herein in a transaction contemplated by Section 6.1
hereof.

(b) Without the consent of any Holders or the Holders’ Representative, the
Company, when authorized by a Board Resolution, together with the Rights Agent,
in the Rights Agent’s sole and absolute discretion, may at any time and from
time to time, enter into one or more amendments hereto:

(i) to evidence the succession of another Person as a successor Rights Agent and
the assumption by any successor of the covenants and obligations of the Rights
Agent herein;

Annex B-9

(ii) to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions as the Board of Directors and the Rights
Agent will consider to be for the protection of the Holders;

(iii) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein; provided,
however, that in each case, such provisions will not materially adversely affect
the interests of the Holders or the ability of the Consumer Business Unit to
achieve the Milestones in any way; or

(iv) to add, eliminate or change any provision of this Agreement unless such
addition, elimination or change is adverse to the interests of the Holders.

(c) Without the consent of any Holders, the Company, together with the consent
of the Holders’ Representative (not to be unreasonably withheld), may amend the
definition of CVR Payment Shares to increase the total number of CVR Payment
Shares that may be issued pursuant to this Agreement and may make related and
incidental amendments in connection with any such increase.

Promptly after the execution by the Company and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.1, the Company will
deliver a notice thereof to each Holder at its address as it appears on the CVR
Register, setting forth in general terms the substance of such amendment.

5.2 Amendments with Consent of Holders.

(a) Subject to Section 5.1 (which amendments pursuant to Section 5.1 may be made
without the consent of the Holders or the Holders’ Representative), the Company,
when authorized by a Board Resolution, the Rights Agent, the Holders’
Representative and the Acting Holders may enter into one or more amendments
hereto for the purpose of adding, eliminating or changing any or all provisions
of this Agreement.

(b) Promptly after the execution by the Company, the Holders’ Representative and
the Rights Agent of any amendment pursuant to the provisions of this Section
5.2, the Company will deliver a notice thereof to each Holder at its address as
it appears on the CVR Register, setting forth in general terms the substance of
such amendment.

5.3 Execution of Amendments.

In executing any amendment permitted by this Article V, the Rights Agent will be
entitled to receive, and will be fully protected in relying upon, an opinion of
counsel of the Company, at Company’s sole expense, stating that the execution of
such amendment is authorized or permitted by this Agreement. The Rights Agent
may, but is not obligated to, enter into any such amendment that affects the
Rights Agent’s own rights, privileges, covenants or duties under this Agreement
or otherwise.

5.4 Effect of Amendments.

Upon the execution of any amendment under this Article V, this Agreement will be
modified in accordance therewith, such amendment will form a part of this
Agreement for all purposes and every Holder will be bound thereby. In the event
this Agreement is modified in accordance with this Article V, the Rights Agent
will, to the extent practicable, deliver to the Holders a notice of such
amendment.

5.5 Amendment Prior to Effective Time.

This Agreement may not be amended prior to the Effective Time without the prior
written consent of Innovus.

ARTICLE VI.
Consolidation, Merger, Sale or Conveyance

6.1 Consolidation

(a) Except as contemplated by the Merger, the Company will not consolidate with
or merge into any other Person or convey, transfer or lease its properties and
assets substantially as an entirety to any Person, unless:

(i) the Person formed by such consolidation or into which the Company is merged
or the Person that acquires by conveyance or transfer, or that leases, the
properties and assets of the Company substantially as an entirety (the
“Surviving Person”) will expressly assume payment (if and to the extent required
hereunder) of amounts on all the CVRs and the performance of every duty and
covenant of this Agreement on the part of the Company to be performed or
observed; and

Annex B-10

(ii) the Company has delivered to the Rights Agent an Officer’s Certificate,
stating that such consolidation, merger, conveyance, transfer or lease complies
with this Article VI and that all conditions precedent herein provided for
relating to such transaction have been complied with.

(b) In the event the Company conveys, transfers or leases its properties and
assets substantially as an entirety in accordance with the terms and conditions
of this Section 6.1, the Surviving Person will be liable for the payment of the
CVR Payment Amount and the performance of every duty and covenant of this
Agreement on the part of the Company to be performed or observed.

6.2 Buyback of De Minimis CVRs.

At any time, the Company will have the right to purchase all the outstanding
CVRs of any Holder having a De Minimis amount of CVRs by paying that Holder an
amount in cash that is equivalent to the aggregate consideration such Holder
would be owed if all future Achievement Certificates were delivered (such
amount, the “Holder Buyout Value”). For purposes of this section, a “De Minimis”
amount of CVRs is an amount for which the Holder Buyout Value is less than $100.

6.3 Successor Substituted.

Upon any consolidation of or merger by the Company with or into any other
Person, or any conveyance, transfer or lease of the properties and assets
substantially as an entirety to any Person in accordance with Section 6.1, the
Surviving Person will succeed to, and be substituted for, and may exercise every
right and power of, the Company under this Agreement with the same effect as if
the Surviving Person had been named as the Company herein, and thereafter the
predecessor Person will be relieved of all obligations and covenants under this
Agreement and the CVRs.

ARTICLE VII.
Management Discretion; No Fiduciary Duties

7.1 Management of Consumer Business Unit.    For the avoidance of doubt, subject
to and consistent with its obligations set forth in this Agreement, management
of the Company shall have full discretion in management of the Consumer Business
Unit in all respects, including without limitation decisions relating to taxes,
application of US GAAP, selection of auditor, questions of accounting policy
decisions/elections, working capital management, risk management, business
opportunities, hiring and terminations of employees and consultants, etc.

7.2 No Fiduciary Duties.    Neither the Company’s officers nor its directors owe
fiduciary duties of any kind to the Holders of the CVRs.

ARTICLE VIII.
The Holders’ Representative

8.1 Appointment of Holders’ Representative.    To the extent valid and binding
under applicable law, the Holders’ Representative is hereby appointed,
authorized and empowered to be the exclusive representative, agent and
attorney-in-fact of each Holder, with full power of substitution, to make all
decisions and determinations and to act (or not act) and execute, deliver and
receive all agreements, documents, instruments and consents on behalf of and as
agent for each Holder at any time in connection with, and that may be necessary
or appropriate to accomplish the intent and implement the provisions of this
Agreement and to facilitate the consummation of the transactions contemplated
hereby, including without limitation for purposes of (i) negotiating and
settling, on behalf of the Holders, any dispute that arises under this
Agreement, (ii) confirming the satisfaction of the Company’s obligations under
this Agreement and (iii) negotiating and settling matters with respect to the
amounts to be paid to the Holders pursuant to this Agreement.

8.2 Authority.    To the extent valid and binding under applicable law, the
appointment of the Holders’ Representative by the Holders in accordance with
this Agreement is coupled with an interest and may not be revoked in whole or in
part (including, without limitation, upon the death or incapacity of any
stockholder). Subject to the prior qualifications, such appointment shall be
binding upon the heirs, executors, administrators, estates, personal
representatives, officers, directors, security holders, successors and assigns
of each Holder. To the extent valid and binding under applicable law, all
decisions of the Holders’ Representative shall be final and binding on all
Holders. The Company and the Rights Agent shall be entitled to rely upon,
without independent investigation, any act,

Annex B-11

notice, instruction or communication from the Holders’ Representative and any
document executed by the Holders’ Representative on behalf of any Holder and
shall be fully protected in connection with any action or inaction taken or
omitted to be taken in reliance thereon, absent willful misconduct by the
Company or the Rights Agent (as such willful misconduct is determined by a
final, non-appealable judgment of a court of competent jurisdiction). The
Holders’ Representative shall not be responsible, and shall be indemnified by
the Holders and the Company, for any loss suffered by, or liability of any kind
to the Holders, including as a result of legal action, arising out of any act
done or omitted by the Holders’ Representative in connection with the acceptance
or administration of the Holders’ Representative’s duties hereunder, unless such
act or omission involves gross negligence or willful misconduct.

8.3 Successor Holders’ Representative.    The Holders’ Representative may be
removed for any reason or no reason by written consent of the Acting Holders. In
the event that the Holders’ Representative dies, becomes unable to perform his
or her responsibilities hereunder or resigns or is removed from such position,
the Acting Holders shall be authorized to and shall select another
representative to fill such vacancy and such substituted representative shall be
deemed to be the Holders’ Representative for all purposes of this Agreement. The
newly-appointed Holders’ Representative shall notify the Company, the Rights
Agent and any other appropriate Person in writing of his or her appointment,
provide evidence that the Acting Holders approved such appointment and provide
appropriate contact information for purposes of this Agreement. The Company and
the Rights Agent shall be entitled to rely upon, without independent
investigation, the identity and validity of such newly-appointed Holders’
Representative as set forth in such written notice. In the event that within 30
days after the Holders’ Representative dies, becomes unable to perform his or
her responsibilities hereunder or resigns or is removed from such position, no
successor Holders’ Representative has been so selected, the Company shall cause
the Rights Agent to notify the Person holding the largest quantity of the
outstanding CVRs (and who is not the Company or, to the Rights Agent’s actual
knowledge, any Affiliate of the Company) that such Person is the successor
Holders’ Representative, and such Person shall be the successor Holders’
Representative hereunder. If such Person notifies the Rights Agent in writing
that such Person declines to serve, the Rights Agent shall forthwith notify the
Person holding the next-largest quantity of the outstanding CVRs (and who is not
the Company or, to the Rights Agent’s actual knowledge, any Affiliate of the
Company) that such next-largest-quantity Person is the successor Holders’
Representative, and such next-largest-quantity Person shall be the successor
Holders’ Representative hereunder. (And so on, to the extent as may be
necessary.) The Holders are intended third party beneficiaries of this Section
8.3. If a successor Holders’ Representative is not appointed pursuant to the
preceding procedure within 60 days after the Holders’ Representative dies,
becomes unable to perform his or her responsibilities hereunder or resigns or is
removed from such position, the Company shall appoint a successor Holders’
Representative.

8.4 Termination of Duties and Obligations.    The Holders’ Representative’s
duties and obligations under this Agreement shall survive until no CVRs remain
outstanding or until this Agreement expires or is terminated pursuant to Section
9.8, whichever is earlier.

ARTICLE IX.
Other Provisions of General Application

9.1 Notices to Rights Agent and Company.

Subject to Section 9.2, all notices, requests, demands, claims and other
communications that are required to be or may be given under this Agreement must
be in writing and will be deemed to have been effectively given: (a) upon
personal delivery to the recipient; (b) when sent by email or confirmed
facsimile, if sent during normal business hours of the recipient; if not, then
on the next Business Day; or (c) one Business Day after deposit with a
nationally recognized overnight courier, specifying next-day delivery, with
written verification of receipt, in each case to the intended recipient at the
following addresses:

(a) if to the Company, to

Aytu Bioscience Inc.

373 Inverness Parkway, Suite 206

Englewood, CO 80112

Attention: Joshua Disbrow

Josh.Disbrow@aytubio.com

Annex B-12

with a copy to

Dorsey & Whitney LLP

111 South Main Street

21st Floor

Salt Lake City, UT 84111

Attention: Nolan Taylor, Esq.

Taylor.nolan@dorsey.com

(b) if to the Holders’ Representative, to

[        ]

with a copy to

[        ]

(c) if to the Rights Agent, to

Direct Transfer LLC
1 Glenwood Avenue, Suite 1001
Raleigh, NC 27603

or to such other address as either party has furnished to the other by notice
given in accordance with this Section 9.1.

9.2 Notice to Holders.

Where this Agreement provides for notice to Holders, such notice will be
sufficiently given (unless otherwise herein expressly provided) (i) if in
writing and mailed, first-class postage prepaid, to each Holder affected by such
event, at his, her or its address as it appears in the CVR Register, or (ii) if
sent via email or email with PDF attachment at email addresses previously
confirmed by Holders, in either case not later than the latest date, and not
earlier than the earliest date, prescribed for the giving of such notice. In any
case where notice to Holders is given by mail or email, neither the failure to
mail such notice, nor any defect in any notice so mailed, to any particular
Holder will affect the sufficiency of such notice with respect to other Holders.

9.3 Assignment; Third Party Beneficiaries.

Neither this Agreement nor any right, interest or obligation hereunder may be
assigned by any of the parties hereto without the prior written consent of the
other parties hereto; provided, however, that the Rights Agent may, without
further consent of the other parties hereto, assign any of its rights and
obligations hereunder to any affiliated transfer agent registered under Rule
17Ac2-1 promulgated under the Securities Exchange Act of 1934, as amended. This
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, will give to any Person (other than the parties
hereto, the Holders and their permitted successors and assigns hereunder) any
benefit or any legal or equitable right, remedy or claim under this Agreement or
under any covenant or provision herein contained, all such covenants and
provisions being for the sole benefit of the parties hereto, the Holders and
their permitted successors and assigns. The Holders will not have any rights or
remedies with respect to the CVRs except as expressly set forth herein.

9.4 Governing Law.

This Agreement and the CVRs will be governed by the laws of the State of
Delaware without reference to principles of conflicts of laws that would result
in the application of the laws of any other jurisdiction.

9.5 Legal Holidays.

If a CVR Payment Date is not a Business Day, then, notwithstanding any provision
of this Agreement to the contrary, any payment required to be made in respect of
the CVRs on such date need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the CVR
Payment Date.

Annex B-13

9.6 Severability Clause.

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction will not affect the validity or enforceability of
the remaining terms and provisions of this Agreement or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If a final judgment of a court of competent jurisdiction
declares that any term or provision of this Agreement is invalid or
unenforceable, the parties hereto agree that the court making such determination
will have the power to limit such term or provision, to delete specific words or
phrases or to replace such term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement will be valid and
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term or provision.

9.7 Counterparts.

This Agreement may be executed in any number of counterparts and by facsimile
signatures, any one of which need not contain the signatures of more than one
party and each of which will be an original, but all such counterparts taken
together will constitute one and the same instrument. The exchange of copies of
this Agreement or amendments thereto and of signature pages by facsimile
transmission or by e-mail transmission in portable digital format (or similar
format) will constitute effective execution and delivery of such instrument(s)
as to the parties and may be used in lieu of the original Agreement or amendment
for all purposes. Signatures of the parties transmitted by facsimile or by
e-mail transmission in portable digital format (or similar format) will be
deemed to be their original signatures for all purposes.

9.8 Termination.

This Agreement will terminate and be of no further force or effect, and the
parties hereto will have no liability hereunder, upon the earliest to occur of
(a) the payment of the last possible CVR Payment Amount due hereunder, (b) if a
Notice of Objection is not delivered within the Objection Period relating to the
last Milestone for which an Achievement Certificate has not been issued, the
expiration of such Objection Period, (c) in the event of the delivery of a
Notice of Objection for such last Milestone period, either (i) the final
determination in accordance with this Agreement that no further Earnout
Achievement has been achieved or (ii) the fulfillment of any payment obligation
required pursuant to a final determination made in accordance with this
Agreement or (d) the date on which no CVRs are outstanding.

9.9 Entire Agreement.

This Agreement represents the entire understanding of the parties hereto with
reference to the CVRs and this Agreement supersedes any and all other oral or
written agreements made with respect to the CVRs.

9.10 Arbitration.

Any claim which the Holders’ Representative or the Holders have the right to
assert hereunder (including any claims brought by the Acting Holders on behalf
of the Holders) will be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. Only the Company, the Rights Agent, the Holders’
Representative and/or the Acting Holders may initiate an arbitration for any
matter relating to this Agreement. However, in the event of a dispute arising
from the delivery of a Notice of Objection, the sole matter to be settled by
arbitration will be whether an Earnout Achievement has occurred. The number of
arbitrators will be one, and such arbitrator will be selected by the American
Arbitration Association. The place of the arbitration will be Denver, Colorado.
The arbitrator will be a lawyer or retired judge or accountant with experience
in the pharmaceutical industry and with mergers and acquisitions. Except as may
be required by law, neither a party nor the arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of the other parties (provided that the Holders’ Representative
may disclose to the Holders any such information without the consent of the
Company). Any award payable in favor of the Holders or the Rights Agent as a
result of arbitration will be distributed to the Holders based on their Pro Rata
Share. The Company will pay all fees and expenses of the arbitration, including
the costs and expenses billed by the arbitrator in connection with the
performance of its duties described herein; provided, however, that if the
arbitrator rules in favor of the Company,

Annex B-14

the arbitrator’s fees and expenses will be offset against any CVR Payment Amount
or any other payment to be made thereafter hereunder. Each party will be
responsible for its own attorney fees, expenses and costs of investigation.

9.11 Survival.

Notwithstanding anything in this Agreement to the contrary, all provisions
regarding indemnification, warranty, liability and limits thereon, and
confidentiality and protection of proprietary rights and trade secrets shall
survive the termination or expiration of this Agreement.

9.12 Force Majeure.

Notwithstanding anything to the contrary contained herein, the Rights Agent
shall not be liable for any delays or failures in performance resulting from
acts beyond its reasonable control including, without limitation, acts of God,
terrorist acts, shortage of supply, breakdowns or malfunctions, interruptions or
malfunctions of computer facilities, or loss of data due to power failures or
mechanical difficulties with information storage or retrieval systems, labor
difficulties, war or civil unrest.

9.13 Confidentiality

(a) Definition. “Confidential Information” shall mean any and all technical or
business information relating to a party, including, without limitation,
financial, marketing and product development information, stockholder
information (including any non-public information of such stockholder), and
proprietary information that is disclosed or otherwise becomes known to the
other party or its affiliates, agents or representatives before or during the
term of this Agreement. Confidential Information constitutes trade secrets and
is of great value to the owner (or its affiliates). Confidential Information
shall not include any information that is: (a) already known to the other party
or its affiliates at the time of the disclosure, provided that such prior
knowledge can be substantiated by the written records of such party; (b)
publicly known at the time of the disclosure or becomes publicly known through
no wrongful act or failure of the other party; (c) subsequently disclosed to the
other party or its affiliates on a non-confidential basis by a third party not
having a confidential relationship with the owner and which rightfully acquired
such information; or (d) independently developed by one party without access to
the Confidential Information of the other, provided that such independent
development can be substantiated by the written records of such party. This
Agreement, including all of its terms and conditions, will not be deemed to be
Confidential Information and may be publicly disclosed by Company.

(b) Use and Disclosure. All Confidential Information of a party will be held in
confidence by the other party with at least the same degree of care as such
party protects its own confidential or proprietary information of like kind and
import, but not less than a reasonable degree of care. Neither party will
disclose in any manner Confidential Information of the other party in any form
to any person or entity without the other party’s prior consent. However, each
party may disclose relevant aspects of the other party’s Confidential
Information to its officers, affiliates, agents, subcontractors and employees to
the extent reasonably necessary to perform its duties and obligations under this
Agreement. Without limiting the foregoing, each party will implement such
physical and other security measures and controls as are necessary to protect
(a) the security and confidentiality of Confidential Information; (b) against
any threats or hazards to the security and integrity of Confidential
Information; and (c) against any unauthorized access to or use of Confidential
Information. To the extent that a party delegates any duties and
responsibilities under this Agreement to an agent or other subcontractor, the
party ensures that such agent and subcontractor are contractually bound to
confidentiality terms consistent with the terms of this Section 9.13.

(c) Required or Permitted Disclosure. In the event that any requests or demands
are made for the disclosure of Confidential Information, other than requests to
Rights Agent for stockholder records pursuant to standard subpoenas from state
or federal government authorities (e.g., divorce and criminal actions), the
party receiving such request will promptly notify the other party to secure
instructions from an authorized officer of such party as to such request and to
enable the other party the opportunity to obtain a protective order or other
confidential treatment, unless such notification is otherwise prohibited by law
or court order. Each party expressly reserves the right, however, to disclose
Confidential Information to any person whenever it is advised by counsel that it
may be held liable for the failure to disclose such Confidential Information or
if required by law or court order.

Annex B-15

(d) Unauthorized Disclosure. As may be required by law and without limiting any
party’s rights in respect of a breach of this Section 9.13, each party will
promptly:

(i) notify the other party in writing of any unauthorized possession, use or
disclosure of the other party’s Confidential Information by any person or entity
that may become known to such party;

(ii) furnish to the other party full details of the unauthorized possession, use
or disclosure; and

(iii) use commercially reasonable efforts to prevent a recurrence of any such
unauthorized possession, use or disclosure of Confidential Information.

(e) Costs. Each party will bear the costs it incurs as a result of compliance
with this Section 9.13.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Annex B-16

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.

 

Aytu Bioscience Inc.

   

By:

 



   

Name:

 

Josh Disbrow

   

Title:

 

President and Chief Executive Officer

   

Direct Transfer LLC

   

By:

 



   

Name:

 

Brian Balbirnie

   

Title:

 

CEO

   

And solely as the Holders’ Representative:

   



   

Vivian Liu

Annex B-17

Exhibit A

Earnout Milestones and Payment Amounts

1.      Milestone #1:    If the Consumer Business Unit records $24 million in
revenue for calendar 2019, the CVR Payment Amount for this Milestone will be
$2,000,000 (as such amount may be adjusted pursuant to the Riders below).

2.      Milestone #2:    If the Consumer Business Unit records $30 million in
revenue for calendar 2020, the CVR Payment Amount for this Milestone will be
$1,000,000 (as such amount may be adjusted pursuant to the Riders below). If the
Consumer Business Unit achieves break-even in terms of profitability from
operations for calendar 2020, then the CVR Payment Amount for this Milestone
will be increased by $1,000,000 (as such amount may be adjusted pursuant to the
Riders below).

3.      Milestone #3:    If the Consumer Business Unit records $40 million in
revenue for calendar 2021, the CVR Payment Amount for this Milestone will be
$1,000,000 (as such amount may be adjusted pursuant to the Riders below). If the
Consumer Business Unit achieves profitability from operations for calendar 2021,
then the CVR Payment Amount for this Milestone will be increased by $1,000,000
(as such amount may be adjusted pursuant to the Riders below).

4.      Milestone #4:    If the Consumer Business Unit records $50 million in
revenue for calendar 2022, the CVR Payment Amount for this Milestone will be
$2,500,000 (as such amount may be adjusted pursuant to the Riders below). If the
Consumer Business Unit achieves profitability from operations for calendar 2022,
then the CVR Payment Amount for this Milestone will be increased by $2,500,000
(as such amount may be adjusted pursuant to the Riders below).

5.      Milestone #5:    If the Consumer Business Unit records $75 million in
revenue for calendar 2023, the CVR Payment Amount for this Milestone will be
$2,500,000 (as such amount may be adjusted pursuant to the Riders below). If the
Consumer Business Unit achieves profitability from operations for calendar 2023,
then the CVR Payment Amount for this Milestone will be increased by $2,500,000
(as such amount may be adjusted pursuant to the Riders below).

Warrant Rider:    If any warrant issued by Innovus prior to the Merger (an
“Outstanding Warrant”) is exercised during the term of this Agreement, then the
holder of such Outstanding Warrant will be issued one CVR for each share of
Common Stock received upon exercise of such Outstanding Warrant and shall become
a Holder of CVRs hereunder from that time forward. Any such Holder shall then be
entitled to participate with other Holders in receiving its Pro Rata Share of
CVR Payment Amounts, but only with respect to any Milestone Earnouts for which
the Achievement Certificate is prepared and delivered after the date such
Outstanding Warrants are exercised, but shall not be entitled to receive any CVR
Payment Amount for any Earnout Achievement for which the Achievement Certificate
has already been delivered.

Litigation Rider:    To the extent that the Company’s costs (including any legal
fees, judgments, settlement payments, etc.) in connection with or relating to
the matters referenced in the letter to Innovus from the Marin County District
Attorney’s Office on August 24, 2018 exceed $300,000, the Company may in its
discretion reduce one or more CVR Payment Amounts to offset such excess amounts.
Additionally, to the extent that the Company’s costs (including any legal fees,
judgments, settlement payments, etc.) in connection with or relating to the
current dispute with Hikma Pharmaceuticals exceed $500,000, excluding the costs
of purchasing a reasonable supply of FlutiCare expected to be sold in the
ordinary course, the Company may in its discretion reduce one or more CVR
Payment Amounts to offset such excess amounts.

Anti-dilution Rider:    Notwithstanding the exchange ratio calculations in 1-5
above, if the Company at any time or from time to time during the term of this
Agreement effects a subdivision or combination of its Common Stock, then the
exchange ratios determined after such subdivision or combination shall be
proportionately decreased or increased, as appropriate.

Annex B-18

